Citation Nr: 0119682	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression fracture of 
12th thoracic vertebra (T-12) secondary to service-connected 
right knee disability.

2.  Entitlement to service connection for lumbosacral 
disability secondary to service-connected right knee 
disability.

3.  Entitlement to service connection for headaches, 
secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
TS Petersburg, Florida.

The issue of entitlement to service connection for 
lumbosacral disability and headaches secondary to service-
connected right knee disability will be discussed in the 
Remand section of this decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Service connection is in effect for postoperative 
residuals, chondromalacia, right knee, evaluated as 30 
percent disabling.

3.  The residuals of the compression fracture of theT-12 are 
causally related to the service-connected right knee 
disability.




CONCLUSION OF LAW

The residuals of the compression fracture of theT-12 are 
proximately due to or the result of the service-connected 
right knee disability.  38 C.F.R. §§ 3.102, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Following a careful review of the record, the Board 
concludes that VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act concerning the issue of 
entitlement to service connection for residuals of the 
compression fracture of theT-12 secondary to the service-
connected right knee disability.

In this regard, the Board notes that VA has a duty to notify 
the appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the Statement Of The Case (SOC), and subsequent 
Supplemental Statements Of The Case (SSOC) informed the 
appellant of the requirements and evidence necessary to 
establish his claim.  In an October 1999 decision, the Board 
determined that new and material evidence had been presented 
with respect to the claim for service connection for 
disability of the back secondary to the right knee 
disability, and the claim was reopened.  The matter was 
remanded to the RO for further development of that issue.  
The appellant was also provided an opportunity to submit 
additional evidence in support of his claim for service 
connection for a headache disorder.  Thereafter, in July 
2000, the Board again reviewed this matter, and determined 
that additional development was warranted.  In November 2000, 
the RO readjudicated the appellant's claims, and determined 
that service connection had not been established for either 
disability claimed.  The appellant was advised of this 
determination and notified with respect to the evidence 
reviewed therewith.  The Board concludes that discussions of 
the reasons and bases for the denial of these claims as noted 
in the rating decision, and SSOC informed the appellant of 
the information and evidence necessary to substantiate his 
claims and, thus, complied with VA's notification 
requirements.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In connection with this matter, the service 
medical records, private medical records, and VA medical 
examination and outpatient treatment reports have been 
reviewed.  The October 1999 and July 2000 remands 
specifically requested the appellant to furnish information 
pertinent to his claims for benefits.  The record shows that 
the appellant was afforded further VA medical examination in 
November 1999 and September 2000.  Moreover, private medical 
reports and outpatient treatment records have been associated 
with the claims file.  The appellant has identified no other 
potential sources of treatment records.  Furthermore, the 
appellant, in his January 2000 correspondence, indicated that 
he had no further evidence to submit in support of his 
claims. 

Thus, the Board concludes that VA has fulfilled its duty to 
assist the appellant, in that there is sufficient evidence of 
record upon which this claim may now be properly adjudicated.

II.  Pertinent Law and Regulations

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & 2000). 

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  The secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Additional disability resulting from aggravation 
of a non-service connected condition by a service-connected 
condition is also compensable under 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc). 

In the context of the appellant's claim, the Board must 
decide whether the weight of the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
C.F.R. § 3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 
(1990).

III.  Review of Record

Service connection has been established for disability of the 
right knee, rated as 30 percent disabling.  It is the 
appellant's contention that his right knee disability was 
involved in the fall in January 1988 resulting in the 
disabilities in issue.

The service medical records reflect that on entrance 
examination in February 1973, the appellant was evaluated 
with an anterior tilt to the spine.  He was referred to an 
orthopedist.  At the orthopedic examination later in February 
1973, the appellant denied any symptoms.  He was able to 
compete in all activities. The diagnostic impression was 
postural variation with minimal non-significant scoliotic 
curving. 

The service medical records, including the separation 
examination are negative for any complaints, treatment, or 
diagnosis relative to a disability involving the spine. 

In evaluating this claim, the Board has also reviewed a 
substantial compilation of VA and non-VA medical records 
hearing transcripts, and lay statements dated from 1975 to 
2001.

In this context, the record reflects the appellant underwent 
a VA neurological evaluation in July 1976.  The medical 
report indicated that the appellant's history was significant 
for an injury to the thoracic spine during service, when a 
heavy weight fell onto the appellant.  He was treated at a 
station hospital and no fractures were found.  The appellant 
reported that he experienced constant back pain since this 
incident.  On examination, the examiner noted the appellant 
experienced tenderness over the paraspinal regions of his mid 
to lower thoracic spine.  There was no evidence of muscle 
spasm.  The examiner noted that there was no evidence of 
tenderness to palpation over the spinous processes.  Deep 
tendon reflexes, strength, tone, and sensation were evaluated 
as intact in the lower extremities.  There was no evidence of 
pathologic reflexes.  The diagnostic impression was no 
neurological disease.  

The appellant was hospitalized at a VA facility in October 
1981 for right knee complaints.  An arthroscopy showed a tear 
of the meniscus.  Subsequently he received intermittent 
treatment at VA and private facilities for right knee 
complaints.  In February 1984 he underwent an arthroscopy at 
a VA facility for his right knee giving away and swelling.  
He underwent a VA examination in July 1984.  At that time he 
stated that his right knee collapsed rather readily.  He was 
experiencing discharge form the right knee and used crutches 
and an ace bandage.  The examination showed drainage.  There 
was no instability and a negative drawer sign.  The diagnosis 
was acute discharge following a meniscectomy and arthroscopy 
secondary to chondromalacia.  

He was seen at a VA clinic in December 1984 stating that his 
right leg kept giving out.  The examination showed 10 degree 
lateral collateral weakness.  He was seen in January 1985 
stating the he was unable to walk.  He was using a brace.  
The examination showed no significant abnormality. VA 
clinical reports dated in 1985 disclose complaints of chronic 
right knee pain, with reported episodes of instability with 
the knee giving way, and reports of back pain.  In February 
1985, the appellant presented with complaints of back pain 
and right knee pain.  The report referenced no clinical 
findings with respect to these complaints.  Subsequently 
through 1987 he received intermittent treatment for 
complaints pertaining to the right knee, including his knee 
giving away and falling.

In an April 1985 statement, the appellant reported that he 
experienced continued symptomatology involving the right 
knee, to include instability, and radicular complaints.  He 
also reported that he experienced "severe back pain from the 
way I am walking and holding my body, because of the 
instability in my leg."  

During an April 1985 hearing at the RO, the appellant 
reported that he experienced a pin sensation and numbness in 
his back at the end of the spinal column, and muscle spasms.  
His back problems began after his surgery on his right knee 
in February 1984 because of the way he had to walk. He also 
reported that he experienced difficulty when seated, and on 
some occasions, was unable to sit.  

The appellant at a VA facility in June 1985 with complaints 
of three instances of falling with injuries sustained to his 
right knee and back.  An assessment of altered comfort level 
was noted.  There were no findings made relative to the back 
on physical examination conducted at that time.  The 
appellant was seen in August 1985, and reported that he fell 
and injured his back.  The assessment was altered comfort 
related to request for treatment of back pain.  Physical 
examination was negative for any significant findings.  The 
appellant was referred for physical therapy.  

The appellant was hospitalized at a VA facility in August 
1985 for instability of the right knee. He underwent an 
arthroscopy of the right knee.  A VA examination was 
conducted in October 1985.  The appellant complained of that 
his knee gave out after walking two blocks.  The examination 
showed he was wearing a knee brace.  There was no ligamentous 
laxity.  The diagnosis included internal derangement, old, 
right knee.  Continued physical therapy was recommended.

He was seen at a VA clinic apparently in November 1986.  At 
that time he reported that his knee gave way at least six 
times a day.  He also reported locking of the knee.

A VA examination was conducted in March 1987.  At that time 
the appellant reported pain and his right knee giving way 5 
to 7 times a week.  The examination showed no abnormal 
instability or mobility of the knee.  There was no measurable 
atrophy.  He walked without a limp.  The examiner commented 
that he believed the veteran's complaints were out of portion 
to the physical findings.  

The appellant was seen intermittently at a VA outpatient 
clinic for right knee problems during 1987.  An evaluation in 
April 1987 showed a positive anterior drawer +1 and lateral 
laxity +1.  Mild quadriceps atrophy was reported.  The 
impression in June 1987was anterior collateral ligament 
deficient knee.

Received in June 1987 were statements from the veteran's 
employer and a fellow employee which are to the effect that 
they had seen him fall many times at work due to the right 
knee.  

A VA examination conducted in September 1987 showed that the 
appellant complained of right knee pain and instability.  The 
evaluation revealed that he walked without a significant 
limp.  He wore a knee brace.  There was 2 cm of atrophy of 
the right thigh.  There was slight relaxation of the anterior 
cruciate ligament at 90 degrees.  The other ligaments 
appeared intact.  The diagnoses included minimal relaxation 
of the anterior cruciate ligament. 

When seen at a VA facility in November 1987 he reported 
instability and pain involving the right knee.  The 
impression was probable anterior collateral ligament 
deficient.  The physician indicated that reconstructive 
surgery should be considered in the future.  Later in 
November 1987 he reported spasms in the right knee.

The record discloses the appellant was hospitalized at a 
private facility in January 1988 following a fall while 
working.  The admission report notes the appellant had fallen 
approximately 41/2 feet from a swimming pool ledge onto the 
concrete bottom of the pool.  He sustained a contusion to his 
head with resultant laceration, and a cervical spine strain.  
The assessment included T12 compression fracture. 

A January 1988 clinical report noted the appellant was 
recovering from a fracture of T-12 compression suffered 
earlier that month, after falling into a pool.  It was noted 
that the appellant wore a lumbosacral corset.  Examination 
showed tenderness over the T-12 region.  The appellant 
exhibited decreased range of motion.  The assessment was 
status post fracture, T-12 compression. 

During a VA clinical visit, in February 1988, the appellant 
reported he fell from a ladder and sustained injury to his 
neck, in addition to a compression fracture of T-12.  It was 
noted that the appellant utilized a back corset.  The 
examiner indicated that the neither cervical nor thoracic 
spine were tender to palpation.

A private physician evaluated him in February 1988 for 
injuries to the spine and headaches.  The clinical history 
showed that he was employed a pool company.  On January 8, 
1988, he was walking on some boards across a pool.  He was 
pulling a hose and apparently fell, striking his head and 
back.  He was diagnosed with a compression fracture of the 
dorsal spine. 

The appellant continued to receive intermittent treatment at 
VA and non-VA medical facilities for several disorders, 
including the residuals of the compression fracture of T12 
and his right knee disorder.  An April 1988 statement from a 
VA staff orthopedist is to the effect that the veteran has an 
unstable painful right knee and was awaiting reconstructive 
therapeutic surgery.  He subsequently underwent several 
surgeries on the right knee, including reconstructive 
surgery.

Hearings were held at the RO in June 1994 and September 1996.  
During the hearings the appellant stated that while working 
on a pool installation job, he was walking over some board 
which gave way and his knee locked and buckled, resulting in 
the fall.  He also described the severity of the injuries he 
sustained in 1988 

The appellant underwent VA joints examination in January 1996 
for evaluation of his service-connected right knee 
disability.  With respect to the appellant's back complaints, 
the examiner commented:

If the [appellant's] story is to be believed, 
then there is no question that there is a 
relationship between the knee and [his] back 
problem since it was the buckling of the knee 
that cause[d] him to fall, and fracture his 
back.

The appellant underwent VA examination in November 1999 by 
Dr. P.  In his assessment, the examiner indicated that the 
appellant's fall, at which time he sustained a fracture of 
T12, was not related to his right knee symptomatology.

An addendum VA examination was conducted by Dr. P. in 
September 2000.  At that time the examiner noted that there 
was some history documented in the claims folder of 
intermittent anterior cruciate deficiency in the right knee.  
Following a review of the assembled medical evidence, the 
examiner indicated that he was unable to render an opinion 
whether the appellant's right knee anterior cruciate 
deficiency precipitated his fall in 1988.

IV Analysis

To summarize, appellant's testimony describing symptoms 
associated with his right knee disability and the description 
of the circumstances surrounding the January 1988 injury are 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

In this regard the VA medical records dated from 1984 to 1987 
show that the appellant was treated and evaluated on numerous 
occasions for his right knee disorder.  During this time he 
repeatedly reported that his right knee frequently buckled 
which on occasion caused him to fall.  He also reported 
locking of the knee.

Additionally, an April 1987 evaluation showed a positive 
anterior drawer +1 and lateral laxity +1.  In June 1987 an 
anterior collateral ligament deficient knee was diagnosed.  
When seen In November 1987 he again reported instability and 
pain involving the right knee.  The impression was probable 
anterior collateral ligament deficient. 

Furthermore June 1987 were statements from the veteran's 
employer and a fellow employee confirmed that the veteran had 
fallen many times at work due to his right knee disability.  

The Board is aware that a VA examiner in March 1987 indicated 
that the appellant's complaints were out of portion to the 
physical findings.  However, in April 1988 a VA staff 
orthopedist indicated that the veteran had an unstable, 
painful right knee and in July 1988 the instability was 
described as severe.  A May 1988 VA arthroscopy showed no 
anterior cruciate ligament.  Furthermore subsequent to 
January 1988 the appellant underwent numerous surgeries on 
the right knee, including reconstructive surgery.  

The Board notes that when the veteran was hospitalized in 
January 1988 after the fall, he made no reference to his 
right knee's involvement.  However, this does not preclude 
the premise that the service connected right knee disorder 
was involved in the fall.  The veteran's testimony describing 
his symptoms prior to and at the time of the injury is 
consistent with the medical evidence.  Also, a VA examiner in 
September 2000 was unable to render an opinion as to whether 
the right knee disability was causally related to the fall 
and resulting injury. 

As such, the Board finds that the evidence in the current 
appeal is in equipoise as to the cause of the fall.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 C.F.R. §  
3.102 (2000).  As a result, the Board concludes that the 
January 1988 fall was caused at least in part by the service 
connected right knee disorder.

The VA and private medical records confirm that the 
compression fracture to the T-12 was the result of this fall.  
Accordingly it is the Board's judgment that the compression 
fracture and any associated pathology are causally related to 
the service connected right knee disability.


ORDER

Entitlement to service connection for residuals of a 
compression fracture of the T-12 as secondary to the service 
connected right knee disability is granted.


REMAND

As previously set forth the VCAA was signed into law during 
the pendency of the appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist,

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

In this regard, as previously discussed, the Board has 
determined that the fall which occurred in January 1988 
resulting in injuries to the head and back was causally 
related to the service connected right knee disorder.  The 
evidence reflects that the appellant had back complaints, 
variously diagnosed, and headaches prior to and subsequent to 
the January 1988 injury.  In view of these facts the Board is 
of the opinion that additional development is warranted.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for the disabilities in 
issue.  

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the etiology and severity any low back 
disorder.  The claims folder and a copy 
of this Remand are to be furnished to the 
examiner for review in conjunction with 
the examination.  All tests deemed 
necessary should be performed.  Following 
the examination it is requested that the 
examiner render an opinion as to the 
following:

a)  Wwhether it is as likely as not that 
any low back disorder diagnosed was 
caused or was aggravated by the fall, 
which occurred in January 1988?  

b)  Whether it is as likely as not that 
any low back disorder diagnosed was 
caused or is aggravated by the service 
connected residuals of the fracture to 
the T-12 and/or the right knee 
disability?  Allen v. Brown, 7 Vet. App. 
439, at 446 and 448 (1995).

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

4.  A VA examination by a neurologist 
should be conducted in order to determine 
the etiology and severity the appellant's 
headache disorder.  The claims folder and 
a copy of this Remand are to be furnished 
to the examiner for review in conjunction 
with the examination.  All tests deemed 
necessary should be performed.

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that that 
the headaches if diagnosed are a chronic 
disorder and, if yes, whether it is as 
likely as not that that the headaches 
were caused or are aggravated by the 
injury which occurred in January 1988.  
Allen v. Brown, 7 Vet. App. 439, at 446 
and 448 (1995).

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

5.  Thereafter, the RO should 
readjudicate this claim. If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


